Case 2:16-cv-02056-MWF-JPR Document 586 Filed 02/21/19 Page 1 of 1 Page ID #:28977


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. CV 16-2056-MWF (JPRx)                         Date: February 21, 2019
   Title:   SPS Technologies, LLC v. Briles Aerospace, Inc., et al.
   Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

             Deputy Clerk:                              Court Reporter:
             Rita Sanchez                               Not Reported

             Attorneys Present for Plaintiff:           Attorneys Present for Defendant:
             None Present                               None Present

   Proceedings (In Chambers): ORDER SEALING TRANSCRIPT

          Before the Court is Plaintiff SPS Technologies, LLC d/b/a PB Fasteners’ Motion
   for a Preliminary Injunction (the “Motion”), filed on November 16, 2018. (Docket No.
   25). The Court held a hearing on the Motion on February 21, 2019.

          The transcript of the hearing is SEALED. If counsel want to order a copy of the
   transcript, they may do so from the Court Reporter. Counsel need not obtain a signed
   Order from the Court to access the transcript.

         After the parties have obtained the transcript, the Court will review the transcript
   and unseal portions unrelated to the parties’ discussion of trade secrets. In the
   meantime, counsel shall treat the transcript as a sealed document and subject to the
   protective order.

         IT IS SO ORDERED.




   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              1
